Citation Nr: 1602683	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  96-23 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for a service-connected cervical spine disability, currently evaluated as 30 percent disabling for the orthopedic residuals of a neck injury, and as 20 percent disabling for the neurologic residuals of a neck injury.

2.  Entitlement to an increased rating for service-connected chronic stiffness of the right shoulder with limitation of motion, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected chronic stiffness of the left shoulder with limitation of motion, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for service-connected hearing loss.




REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to June 1987, with prior unverified service.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a March 1996 rating decision of the RO in Cleveland, Ohio that granted service connection and an initial 10 percent rating for residuals of a neck injury; the Veteran appealed for a higher initial rating, which was ultimately granted (see below).  However, since this increase did not constitute a full grant of the benefits sought, the higher rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The matter of entitlement to a higher initial rating for service-connected residuals of a neck injury was previously before the Board on eight occasions (December 1997, February 2000, June 2002, November 2003, January 2006, August 2009, May 2012, and March 2014).  The Veteran appealed the Board's decisions in this matter to the United States Court of Appeals for Veterans Claims (Court) four times (July 1999, May 2003, March 2008, and May 2013).  

This case also comes to the Board on appeal from a September 2013 rating decision that denied an increase in a 10 percent rating for a right shoulder disability, denied an increase in a 10 percent rating for a left shoulder disability, and denied an increase in a noncompensable rating for hearing loss.  The Veteran was notified of this decision by a letter dated in September 2013, a notice of disagreement was received from his representative in September 2014, and a statement of the case was issued on February 17, 2015.  A substantive appeal was dated and received via facsimile from the Veteran's representative on April 20, 2015, which is more than 60 days after the mailing of the statement of the case, and, thus, it is untimely.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).  However, these issues were included in the RO's May 2015 VA Form 8, Certification of Appeal, and the Veteran and his representative were notified that this appeal was certified to the Board by a May 2015 letter.  Thus, these issues have been treated as if they were perfected, and as such, are indeed on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived objection to untimeliness of a substantive appeal by taking actions which led the Veteran to believe that an appeal had been perfected).

This case has a lengthy procedural history, which is summarized here.  Service connection was initially granted for residuals of a neck injury in a February 1996 Board decision.  A March 1996 rating decision implemented the Board decision and assigned a 10 percent evaluation for this disability effective April 17, 1990.  The Veteran disagreed both with the rating percentage and the effective date, and an appeal was initiated.  Those issues ultimately came before the Board in December 1997.  At that time, the Board denied the Veteran's claim for an effective date prior to April 17, 1990 for the grant of service connection for residuals of a neck injury.  The December 1997 Board decision also denied the Veteran's claim for a rating in excess of 10 percent for residuals of a neck injury prior to April 10, 1996, and a claim for a rating in excess of 30 percent for residuals of a neck disability (from April 10, 1996). 

The Veteran appealed the Board's December 1997 decision to the Court.  In a July 1999 Order, the Court vacated the denials for an increased rating and remanded those claims to the Board.  However, the July 1999 Order dismissed the Veteran's appeal of entitlement to an effective date prior to April 17, 1990, for the grant of service connection for residuals of a neck injury. 

Following the July 1999 Court Order, the increased rating issues returned to the Board in February 2000.  At that time, a remand was ordered to accomplish development.  Following such development, the matters again came before the Board in June 2002.  At that time, the Board granted the Veteran a higher initial rating of 30 percent for his neck disability, effective back to the date of service connection, April 17, 1990.  The Board denied the Veteran's claim for an initial rating in excess of 30 percent. 

The Veteran then appealed the June 2002 Board decision.  In a May 2003 Order, the Court granted a May 2003 joint motion for remand and vacated the Board's June 2002 decision to the extent that it denied an initial rating in excess of 30 percent for residuals of a neck injury. 

In November 2003, the Board remanded the increased rating issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The case then returned to the Board for appellate consideration.  In January 2006, the Board issued a decision regarding the issues on appeal, to include granting, from September 23, 2002, a separate 30 percent evaluation for the Veteran's orthopedic residuals of a neck injury and a separate 20 percent evaluation for the Veteran's neurologic residuals of a neck injury.  

The Veteran appealed the Board's January 2006 decision to the Court.  In a March 2008 Memorandum Decision, the Court vacated the portion of the Board's January 2006 decision which denied an increased initial rating in excess of 30 percent for residuals of a neck injury prior to September 23, 2002, and denied separate ratings in excess of 30 percent for orthopedic residuals of a neck injury and in excess of 20 percent for neurologic residuals of a neck injury from September 23, 2002.  The Court remanded the matter to the Board for action consistent with the decision.  The Court stated that the Board should consider and discuss whether the Veteran is entitled to separate ratings under Diagnostic Codes 5290 and 5293 during the period prior to September 23, 2002, with application of the anti-pyramiding regulations.  When the law governing a claimant's disability rating changes while on appeal, the claimant is entitled to have his claim considered under both sets of criteria to determine which set is more favorable McGrath v. Gober 14 Vet. App. 28, 34 (2000).  The Board was instructed to consider and assign the appropriate disability rating to the Veteran's entire claim for residuals of a neck injury.  See McGrath, supra.  The Court noted that differing versions of DC 5293 have been in effect during the pendency of the appellant's claim. The portion of the Board's decision granting increased ratings for the Veteran's service-connected orthopedic and neurological residuals of a neck injury was left intact.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board was also instructed to discuss whether an extraschedular rating is warranted, as the evidence suggests that the Veteran's disability has interfered, at least minimally, with his employment. 

In August 2009, the Board remanded the claim for higher initial ratings to the AOJ for additional development, and the case was subsequently returned to the Board.  In a May 2012 decision, the Board determined that prior to September 23, 2002, a separate 20 percent rating was warranted for neurological manifestations of the Veteran's service-connected neck disability (in addition to the 30 percent rating for orthopedic residuals prior to that date), denied an increase in a 30 percent rating for orthopedic residuals of the service-connected neck injury throughout the rating period on appeal, and denied an increase in a 20 percent rating for neurologic residuals of a neck injury from September 23, 2002.

The RO effectuated the Board's May 2012 decision in a June 2012 rating decision.  As a result, throughout the rating period on appeal (i.e., since April 17, 1990), the Veteran's orthopedic residuals of a neck injury have been rated as 30 percent disabling, and his neurologic residuals of a neck injury have been rated as 20 percent disabling.

The Veteran appealed the Board's May 2012 decision to the Court.  In an April 2013 joint motion for partial remand, the parties (the Veteran and the VA Secretary) requested that the Board's May 2012 decision be vacated and the issue of entitlement to a higher initial rating for residuals of a service-connected neck injury be remanded.  The parties agreed that the issue of the appropriate rating for the Veteran's residuals of a neck injury at all times since April 17, 1990 should be remanded.

In a May 2013 Court order, the joint motion was granted, and the Court vacated that part of the Board's May 2012 decision that denied entitlement to:  (1) an initial rating in excess of 30 percent for residuals of a neck injury for the period prior to September 23, 2002; (2) an initial staged (separate) disability rating in excess of 30 percent for orthopedic residuals of a neck injury from September 23, 2002; and (3) an initial staged (separate) disability rating in excess of 20 percent for neurologic residuals of a neck injury from September 23, 2002, and these issues were remanded.  The appeal as to the remaining issues was dismissed.  The case was subsequently returned to the Board.  

In sum, the remaining appellate issue is entitlement to a higher initial rating for the service-connected residuals of a neck injury throughout the rating period on appeal (since April 17, 1990).  This disability is currently rated as 30 percent disabling (for the orthopedic residuals), and as 20 percent disabling (for the neurologic residuals).  The issues on appeal are as listed on the first page of this decision.

In March 2014, the Board remanded this case for additional development, primarily for a VA examination.  The case was subsequently returned to the Board.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

Additional evidence was received from the Veteran in September 2015.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The prior Board decisions that assigned separate disability ratings for orthopedic and neurologic residuals of a neck injury were vacated by the Court, and thus these ratings are no longer in effect.  As stated by the parties in the most recent Joint Motion for Remand, the proper rating for the residuals of a neck injury throughout the entire rating period since April 17, 1990 is before the Board.

2.  Resolving reasonable doubt in his favor, throughout the rating period on appeal, the Veteran's service-connected neck injury residuals have been manifested by degenerative disc disease and IVDS that approximates pronounced cervical C-6 neuropathy with characteristic pain and demonstrable muscle spasm, and neurological findings appropriate to the site of the diseased disc, with limitation of motion and no clinical evidence of ankylosis.

3.  The Veteran's right shoulder disability is manifested by pain, including on motion, weakness, fatigability, and limitation of motion of the major right arm, but not at shoulder level or between side and shoulder level, even during flare-ups and on repetitive use.

4.  The Veteran's left shoulder disability is manifested by pain, including on motion, weakness, fatigability, and limitation of motion of the minor left arm, but not at shoulder level or between side and shoulder level, even during flare-ups and on repetitive use.

5.  A VA audiological examination has produced audiometric test results that are unreliable and unsuitable for rating purposes, and there is no indication in the medical evidence of record that the Veteran's bilateral hearing loss warrants a compensable evaluation during the appeal period.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the schedular criteria for a higher initial 60 percent rating for the service-connected IVDS of the cervical spine with cervical radiculopathy, (residuals of a neck injury) have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 (1990-2002). 
 
2.  Throughout the rating period on appeal, entitlement to a separate compensable rating for cervical radiculopathy of the upper extremities is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Codes 8510-8514 (1990-present); Esteban v. Brown, 6 Vet. App. 259 (1994).

3.  The criteria for entitlement to a schedular evaluation in excess of 10 percent for a right shoulder disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5201, 5202, 5203 (2015).

4.  The criteria for entitlement to a schedular evaluation in excess of 10 percent for a right shoulder disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5201, 5202, 5203 (2015).

5.  The criteria for the assignment of a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice requirements require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).

With regard to the appeals for a higher initial rating for service-connected disabilities of the cervical spine and bilateral shoulders, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As the pleading party attacking the agency's decision, the Veteran, not VA, has the evidentiary burden of proof of showing there is a notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs) and VA clinical records.  The Veteran has submitted lay statements, affidavits, treatise evidence, and a private medical opinion in support of his appeal.  He was also provided with multiple comprehensive VA compensation examinations in furtherance of his claim, that were based on clinical findings and a review of the record.  VA compensation examinations and/or medical opinions were completed in August 1988, October 1989, April 1991, April 1993, May 1995, July 1995, April 1996, September 2000, October 2000, July 2004, May 2010, June 2011, and July 2014.  In March 2012, the Veteran underwent a VA examination of his bilateral shoulder disabilities.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, as noted, there have been several Court and Board remands.  
In August 2009, the Board remanded the Veteran's claims for VA to attempt to obtain additional clinical records, and for a VA examination.  The Board found that the RO should attempt to obtain the following:  VA medical records, to include a May 1995 EMG report, records of treatment of the Veteran from 1990 to date from Dr. H.M., and a VA examination to ascertain the current severity and all manifestations of the Veteran's service-connected orthopedic and neurologic residuals of a neck injury.  Extensive additional VA records, to include the May 1995 EMG, have been associated with the claims file.  With regard to private treatment records, the Board received a response, in March 2010, to its request for records from 1990 to 1991 from Dr. H.M., the dates which the Veteran alleged treatment.  The response reflects that Dr. H.M. does not have any records for the Veteran.  In correspondence dated in March 2010, the Veteran's attorney stated that the Veteran waives VA assistance in again requesting records from Dr. H.M. due to the belief that the records have been destroyed and no further records are available.  Another VA examination was conducted in May 2010.

In the most recent Joint Motion for Remand, the parties agreed that the Board must address the question of whether the medical opinion evidence of record is adequate, and noted that the VA Secretary previously conceded that the May 1995 and April 1996 VA compensation examinations were inadequate for rating purposes, referencing the July 1999 Joint Motion for Remand.

In response, the Board remanded this case again in March 2014, primarily to obtain another medical opinion regarding the severity of the service-connected cervical spine disability during the pendency of the appeal.  The AOJ subsequently arranged for VA medical examinations which were conducted in July 2014, and additional VA medical records were obtained.  The Veteran's representative has submitted a private medical opinion and additional argument as to the claim at issue.  Therefore, substantial compliance has been achieved.  

The March 2012 and July 2014 examination reports, along with the many other VA examinations of record, contain the information needed to assess the severity of the cervical spine disability and shoulder disabilities in relation to the applicable rating criteria.  Thus, the Board concludes that the VA compensation examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  No further examination need be provided, as the Veteran has not alleged that his cervical spine disability or shoulder disabilities have worsened since most recently examined.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

Additionally, the Board notes that the Veteran was afforded a hearing loss examination in April 2012, but the examiner indicated that, despite repeated attempts and reinstruction, the Veteran failed to properly participate in the audiometric testing.  Similar results are documented during two prior audiological consultations.  These examiners felt that the audiometric test results were unreliable and unsuitable for rating purposes.  Given that audiometric testing results have been unreliable on examinations, the Board believes that a remand to provide the Veteran with another examination would be futile.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Cervical Spine Procedural Background

The Veteran contends that his service-connected cervical spine disability is more disabling than currently evaluated.

During the pendency of this appeal, and in written argument before the Court, the Veteran's representative has contended that separate ratings should be assigned for the orthopedic and neurologic residuals of a neck injury, specifically, a rating under former Diagnostic Code 5290 and a rating under former Diagnostic Code 5293.  See her March 2007 brief.  

As a result of the many adjudications by the AOJ and the Board during the pendency of this lengthy appeal, the Veteran's service-connected cervical spine disability is currently rated as follows:  throughout the entire rating period on appeal (i.e., since April 17, 1990), the Veteran's orthopedic residuals of a neck injury have been rated as 30 percent disabling, and his neurologic residuals of a neck injury have been rated as 20 percent disabling under Diagnostic Code 8510.

The Board's most recent decision was vacated and the issue remanded by the Court in May 2013 in accordance with a Joint Motion for Remand.  In the Board's May 2012 decision, the Board determined that a separate rating was warranted for neurological manifestations of the Veteran's service-connected neck disability under 38 C.F.R. § 4.71a, Diagnostic Code 8510 prior to September 23, 2002.  The Board found that the Veteran's neurological disability was mild and assigned a 20 percent rating.  The Joint Motion stated that the Board's decision did not provide adequate reasons and bases for the determination that the disability was mild, and did not adequately address all the evidence of record as to neurologic residuals.  Additionally, the Joint Motion found that the Board did not adequately discuss the applicability of Diagnostic Codes 8511, 8512, 8513, and 8514, which each apply to a different upper extremity radicular group or nerve.  The parties noted the additional Diagnostic Codes might not be exclusionary as they addressed different radicular groups relevant to the 5th and 6th cervicals; and, if he has symptoms not covered by Diagnostic Code 8510 but relevant to one of the other diagnostic codes, the Board may assign a separate rating or should explain why a separate rating is not warranted. 

Finally, the Joint Motion indicated that the Board's determination that the Veteran's disability did not warrant a separate rating under Diagnostic Code 5293 for intervertebral disc syndrome because there was no evidence that the Veteran's cervical spine disability caused sciatic neuropathy was in error because Diagnostic Code 5293 only required symptoms "compatible with" sciatic neuropathy.  The parties noted that the Veteran had identified neurologic diagnoses or symptoms which might not be encompassed within the criteria of Diagnostic Code 5290 (loss of motion).  The parties noted that in the Board decision on appeal, the Board discussed Diagnostic Code 5293, but only determined that it was not applicable because there was no evidence that the cervical spinal disability causes sciatic neuropathy.  The parties noted that the prior version of Diagnostic Code 5293 as in effect in 1990 when this claim was filed was therefore potentially applicable to this claim if it is more favorable than subsequent revisions, does not require sciatic neuropathy, but rather symptoms "compatible with" sciatic neuropathy, relevant to the 60 percent disability level. The parties concluded that remand was required for reconsideration of entitlement under the prior version of Diagnostic Code 5293.  The Board was also instructed to consider the issue of entitlement to extraschedular consideration.

In March 2014, the Board remanded this appeal for another VA examination as to the severity of the service-connected cervical spine disability and associated neurological symptoms.

Currently, in correspondence dated in September 2015, the Veteran's representative contends that the Veteran's residuals of a neck injury are more consistent with the 60 percent rating criteria or alternatively, 40 percent rating criteria, for intervertebral disc syndrome under prior Diagnostic Code 5293 (1990).  The representative contends that the 2014 VA medical opinion is not compliant with the Secretary's concession and the Court's order in this case stating that Diagnostic Code 5293 as in effect in 1990 is potentially applicable to Mr. [redacted]'s claim and that it does not require sciatic neuropathy, but rather symptoms "compatible with" sciatic neuropathy.  She said that the private medical opinion by Dr. M. explains that the Veteran has had cervical neuropathy symptoms "compatible with" sciatic neuropathy since 1990, which contradicts the 2014 VA examiner's conclusion that the Veteran does not have radiculopathies. She requested that the Board consider the Veteran for a rating under Diagnostic Code 5293 (1990) for neurologic residuals; and separate ratings for neurologic residuals to his service connected right and left shoulders.  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2015).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of this Veteran's appeal, the criteria for rating spine disabilities were amended twice.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome (IVDS) (Diagnostic Code 5293).  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2015).  The revised provisions of Diagnostic Code 5293 were redesignated as Diagnostic Code 5243 for IVDS, effective September 26, 2003, and the criteria were placed under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), but the rating criteria remained the same.  38 C.F.R. § 4.71a; see also 68 Fed. Reg. 51,454 -51,456 (Aug. 27, 2003). 

The Veteran's cervical spine disability was initially rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5290 (1990-2002).  Former Diagnostic Code 5290 pertains to limitation of motion of the cervical spine.

The RO has most recently rated this disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237, pertaining to cervical strain, and 38 C.F.R. § 4.124a, Diagnostic Code 8510, pertaining to paralysis of the upper radicular group.

Because the Veteran has appealed the initial rating assigned for his cervical spine disability effective from the date of service connection (April 17, 1990), the rating period on appeal extends from that date to the present.  Thus, VA is required to consider the claim in light of both the former and revised schedular criteria in order to determine whether a higher rating is warranted for that disability. 

When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the Veteran may be entitled to resolution of his claim under the criteria that are to his advantage.  The old rating criteria may be applied throughout the period of the appeal, if they are more favorable to him. The new rating criteria, however, may be applied only prospectively from the effective date of the change forward, unless the regulatory change specifically permits retroactive application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 7-03; VAOPGCPREC 3-00; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Throughout this lengthy appeal, VA has informed the Veteran and his representative of the old and new versions of the applicable rating criteria and considered his claim under both the former and revised standards.  Thus, the Board may do likewise without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's representative, an attorney, is clearly aware of these former and amended rating criteria, as she has contended that his symptoms are more compatible with a 60 or 40 percent rating for IVDS under Diagnostic Code 5293 (1990), with separate ratings for neurologic residuals to his service-connected right and left shoulder disabilities.  See her September 2015 correspondence.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1990-present).

The old rating criteria in effect prior to September 23, 2002 evaluated cervical spine disabilities under either Diagnostic Code 5290 based on the extent of limitation of motion in the cervical spine, or Diagnostic Code 5293 for IVDS.

Under the old criteria, in effect prior to September 26, 2003, limitation of motion of the cervical spine is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Code 5290 (1990 - 2002).  

Under the old criteria in effect prior to September 23, 2002, IVDS is rated 10 percent disabling when mild, 20 percent when moderate, with recurring attacks, and 40 percent when severe, with recurring attacks and intermittent relief.  A 60 percent rating requires pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1990 - 2002).

Under the new criteria of Code 5293, effective September 23, 2002, and the new criteria of Code 5243, effective September 26, 2003, IVDS (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25  (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

As pertinent to this case, with regard to the cervical spine disability, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 26, 2003 to 2015).

The notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The combined normal range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The rating criteria for IVDS based on incapacitating episodes provides for a 10 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the last 12 months. A 20 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A 40 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  If there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician. Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician. If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2015). 

The Board observes the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  Although the criteria under Diagnostic Code 5290 (1990-2002) were less defined that the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service treatment records show that the veteran was seen in January 1986 complaining of having struck his head against a door ledge earlier in the day while getting out of the shower.  On examination, he could not touch his chin to his chest, but was noted to have normal range of motion, no pain to palpation, and no neurological abnormalities.  The impression was mild muscle strain.  An orthopedic evaluation two days later showed tenderness of the C-6 spinous process and increased pain at C-6 on range of motion, without any spasms or paraspinal muscle tenderness.  There was no sensory loss and strength was intact.  X-rays reportedly showed questionable narrowing of C5-6.  The diagnostic impression was possible subluxation of the C-6 facet.  In early February 1986, there was tenderness over the C-6 region, without spasms, and increased tenderness with flexion, though he had full range of motion.  There were no neurologic signs.  The diagnostic assessment was C-6 facet subluxation.  A physical therapy note dated two days later showed that the Veteran continued to have neck pain, with tenderness to palpation at the C4-5 and C5-6 interspinal spaces, and forward flexion was decreased by 50 percent with neck pain at the end of the movement.

An August 1988 VA record reflects that the Veteran reported that he thinks that he injured his neck during service in 1986 in approximately the C-6 level.  At that time, the Veteran reported that about once a month he developed stiffness with some loss of range of motion of the neck.

On VA compensation examination in August 1988, the Veteran complained of shoulders, back and knees.  The examiner indicated that cranial nerves 2 to 12 were grossly intact.  Deep tendon reflexes were +2/4 in the upper and lower extremities.  The examiner indicated that with regard to the neck, bilateral knees and bilateral shoulders, there was subjective pain and full range of motion in all joints.  On orthopedic examination, the neck was within normal limits with full range of motion, and no crepitation to motion.  He did not complain of pain on motion.  Deep tendon reflexes of the upper and lower extremities were okay, and no sensory deficit was seen in the upper or lower extremities.

On VA compensation examination in October 1989, motor strength was 5/5 in the upper extremities, and sensation in the right arm was decreased to pinprick when compared to the left.  Deep tendon reflexes were 2+ throughout.  A September 1989 VA neurological examination reflects that the Veteran was status post incision and drainage of a mass in the right axilla.  He reported decreased sensation in the right arm.  On examination, deep tendon reflexes were within normal limits, in the right upper extremity there was no motor or sensory loss but pain on abduction greater than 90 degrees.  The diagnostic impression was no objective evidence of any neurological impairment.

A private report from a chiropractor, R.T., D.C., received by VA in August 1990, reflects that the Veteran sought treatment for chronic neck and shoulder pain, among other complaints.  R.T. stated the following:

[a] physical examination was conducted which included some orthopedic and neurologic elements.  The most noticeable feature was the spasm and general soreness in the neck and into both shoulders.  All ranges of motion were painful but normal except for left side bending which was restricted to 30 degrees and right side bending which was restricted to 10 degrees. Several tests of the neck indicate muscular spasm was present.  The left bicep reflex was reduced.  Several muscles were painful on the left when tested. 

The impression was that the Veteran had "chronic, recurrent neck strain complicated by nerve root entrapment and irritation showing as pain in both shoulders.  This is further complicated by muscular spasm, and swelling of the paravertebral soft tissues of the neck and extending into the shoulders."  He noted that an X-ray study suggested a minor postural variation, and that all discs and vertebrae were normal.  

Correspondence from R.T., D.C. dated in December 1990 indicates that he first treated the Veteran in December 1989.  The Veteran reported that it hurt to swallow and that when he lay on his side, the pain radiated to the low back.  The Veteran reported that the problem was getting worse.  On examination the Veteran's carriage and mannerisms reflected pain.  The Veteran would not turn his neck, and general trunk motions were reduced.  X-rays of the neck revealed no obvious bony problems.  The intervertebral discs were well preserved.  There was some modest erosion of portions of the articular pillar.  There was a loss of normally expected lordosis which was noted to be common in this type of situation. The diagnoses included acute exacerbation of cervical strain; cervicobrachial syndrome, including nerve root entrapment of the C-4 and C-5 cervical nerves; and spasm of the cervical musculature especially the splenius muscles and the upper trapezius muscles on the left.

At a February 1991 RO hearing regarding his initial service connection claim, the Veteran testified that during service, he had injured the following cervical vertebrae in his neck:  C4, C5, and C6.

A February 1991 VA treatment note reflects that there was no gross deformity of the cervical spine.  It was noted that the Veteran claimed tenderness to palpation especially distally at the C7 level.  It was also noted that there were complaints of tenderness at the trapezius muscles bilaterally.  Upon examination, it was noted that the Veteran's sensory was "okay."  His deep tendon reflexes were present and equal in both extremities.  The assessment was subjective neck pain.  A March 1991 VA radiology report reflects a normal cervical spine. 

An April 1991 VA examination report reflects no gross deformity of the cervical spine on examination.  It was noted that the Veteran liked to keep his neck "kind of straight or erect."  He claimed tenderness to palpation especially distally at the level of C7.  He also complained of tenderness of the trapezius muscles, bilaterally.  On range of motion testing, the Veteran moved his neck a few degrees backward and stopped due to pain.  The Veteran also only moved his neck a few degrees in flexion and lateral motion and stopped, complaining of pain.  Rotation to the right and left was approximately 30-35 degrees. While lying down, he had approximately 45 degrees of rotation, bilaterally.  A sensory examination was okay, and deep tendon reflexes were present and equal in both upper extremities.  An X-ray study of the cervical spine was normal, and the diagnostic impression was history of injury to the head in 1986 and subjective neck pain.

A March 1993 VA consultation request reflects that the Veteran sought treatment for complaints of neck pain, and was referred for neurological consultation.  The provisional diagnosis was questionable cervical radiculopathy.  The resulting neurology consult shows that the Veteran complained of constant neck pain which limited his physical ability.  The Veteran reported that his condition was worsening and he had occasional shooting pain into his arms.  On examination, it was noted that his range of motion was decreased; he could move his head approximately 30 degrees.  He was tender to palpation of the cervical spine.  He reported pain when raising his arms over his head.  It was noted that August 1988 records showed that his neck was supple and had full range of motion with occasional pain relieved by Ben Gay.  The diagnostic assessment was questionable cervical neck pain, rule out degenerative arthritis.  Additional studies were planned, and pain medication was prescribed.

A handwritten April 1993 VA examination report reflects that the Veteran reported that he had never been pain free since the neck injury in service. He reported that it interferes with his sleep, which is not restful because he tosses and turns.  He described intermittent twitches (i.e. little finger, eye). He stated that the pain goes to various areas in the body.  The Veteran reported that his neck pain is aggravated by any type of physical activity.  The Veteran reported that he had been employed as a State Correctional Officer for one year and he does not miss work secondary to pain.  He stated that work does not aggravate neck pain.  The Board acknowledges that the report reflects "no bowel or bladder control"; however, the Board finds, based on the record as a whole, that this is an incorrect statement of the facts, and most likely should have been stated as "no complaints of bowel or bladder control."  This finding by the Board is based on the multi-year history of the Veteran's disability.  No other record reflects bowel or bladder control problems and the Veteran has never asserted such; to the contrary, the other medical records reflect that the Veteran denied any bowel or bladder incontinence or urgency. 

An April 1993 VA X-ray study of the cervical spine was negative.  Findings included normal alignment, disc spaces, paravertebral soft tissues, and bony architecture.  There was no evidence of fracture or subluxation. There was no spurring seen, and no development anomalies noted. 

A June 1993 VA neurology clinic note reflects that the Veteran complained of neck pain and shooting pain into his arms.  He stated that he hit his head on a doorway and jammed his neck in 1986.  He reported weakness of the upper extremities, but was unsure if this was decreased muscle strength or limitation due to pain.  On examination, his strength was 5/5 (full) throughout his upper and lower extremities.  Sensation was intact to sharp and dull.  However, the Veteran described some decrease in pinprick sensation in a nondermatomal distribution on the hands.  Deep tendon reflexes were noted to be "2" throughout the upper extremities.  The Veteran's range of motion was noted to be "good."  The diagnostic assessment was chronic neck pain with no evidence of myelopathy.

By a letter dated in August 1993, H.M., MD, wrote that the veteran was under his neurosurgical care for a chronic neck injury.  The Veteran reported that in 1986, he struck his head on an overhead tiled shower doorway after which he saw "stars and blackness" and experienced throbbing head pain, and sharp pains radiating into his neck and arms.  Dr. M. felt with a reasonable degree of medical certainty that the chronic neck injury was a direct and proximate result of the injury sustained in January 1986.  By a letter dated in June 1995, Dr. M. stated that the Veteran's chronic neck pain was secondary to the 1986 injury in which he struck his head.

A March 1995 report of a private MRI scan of the cervical spine reflects that the Veteran had complaints of neck pain radiating into his arms with some arm numbness.  The MRI report showed that the cervical vertebral bodes were normal in appearance, and the cervical cord likewise appeared grossly unremarkable.  There was a small broad-based predominantly right paracentral disc protrusion and/or hard disc at the C5-6 level, slightly effacing the right antral lateral thecal sac perhaps minimally narrowing the lateral recess here.  The neuroforamen and central canal did not appear to be significantly stenotic.  The study was otherwise essentially unremarkable.

A May 1995 VA examination report reflects that the Veteran's primary complaint was neck pain, which was most disturbing when he was trying to sleep.  He reported that his neck pain was aggravated by any type of physical activity.  The Veteran reported that he worked as a State Correctional Officer.  It was noted that he did not miss work because of this pain problem, but added that his work did not aggravate his neck pain particularly.  He said his pain intermittently went to various areas of his body, but did not give a consistent complaint of any particular radicular pain.  He said that his left middle finger sometimes twitched very briefly.  The Veteran denied any bowel or bladder incontinence or urgency.  The report reflects that the Veteran reported numbness at times in the neck area and he described pain that felt like a "hot surge" across his shoulders and into his shoulder blades.  He denied any specific muscle weakness, did not drop anything and had no falls.  He denied any interruption in his gait.  He took nothing for his chronic pain. 

Upon clinical examination, it was noted that muscle tone was normal in all four extremities.  There was no atrophy or fasciculations (muscle twitches) noted. Muscle strength was 5 out of 5 in all muscle groups.  Range of motion of the cervical spine was full in all directions except for some mild limitations on forward flexion.  It was noted that the Veteran described some dull aching pain in the lower part of his neck when flexing his neck laterally to either side. 

Sensory examination was intact to vibration, light touch and position in all four extremities.  The Veteran was able to distinguish sharp and dull in all dermatomes of all four extremities.  The Veteran reported that he had a slightly decreased sensation in no particular dermatomal pattern distally in the upper extremities as compared to his pin sensation in the proximal areas of his shoulders and upper arm.  The report reflects that the examiner "does not get particularly a feel for a neuropathic pattern such as stocking glove discrimination."  The Veteran reported no problems with pin prick in the lower extremities.  The Romberg test was negative.  Deep tendon reflexes in the upper extremities were 2+ on the right, but 1+ on the left.  Knee jerks were 2+ symmetrically.  Ankle jerks were 2+ symmetrically and plantar responses were down going bilaterally.  There was no Hoffman elicited.  The diagnostic impression was chronic neck pain, without evidence on examination of myelopathy.  The history was not consistent for particular radiculopathy.  Because of the Veteran's subjective complaint of distal decreased sensation to pin and an appearance of decreased triceps jerk on the left, an EMG study was completed.  The clinical examiner indicated that that the EMG report was normal.  

The report of a May 1995 VA EMG study reflects that the testing was performed to rule out cervical radiculopathy, and shows that the bilateral C5 and C7 paraspinal muscles, and the muscles of the left arm, were all normal.

In a July 1995 neurology addendum to the VA examination, the examiner stated that the claims file was reviewed including the results of an EMG.  The examiner indicated that the Veteran had complaints of chronic neck pain without evidence of radiculopathy or myelopathy.  There is no evidence of disc disease.  The examiner indicated that chronic neck pain can be related to a host of factors involving the musculoskeletal system, and that it is impossible to determine the etiology of his neck pain, although the Veteran related it to a minor injury in 1986.  The examiner stated that it does not appear to be causing him any disability other than possibly disturbed sleep due to pain.

An April 1996 VA examination report reflects that the Veteran reported continued difficulty sleeping due to neck pain.  He reported that his occupation caused him to be under a considerable amount of physical and mental stress which aggravated his neck problem.  He reported that he could not run and that extensive amounts of walking aggravated his neck problem.  He reported pain beginning in the C6 area and radiating into the lower neck and shoulders.  He denied current paresthesia.  He said the pain was worse since his last examination in July.  The examiner found that there was a permanent flexion to the right as well as rotation of the neck to the right and also a slight amount of forward flexion up to 10 degrees. Forward flexion was approximately 12 degrees while extension backward was 18 degrees.  Lateral flexion was 10 degrees bilaterally, rotation to the left was 15 degrees, and to the right was 10 degrees. All of the range of motion produced pain in the Veteran's neck.  The examiner indicated that there was no evidence of paralysis, but there was a decrease in pinprick sensation along the paravertebral muscles of the neck.  There was some slight amount of loss of muscle tissue or tenderness in the area between C6-7 and T1. The examiner also noted that on testing for myatonia (lack of muscle tone), in the neck, the neck flexion and side flexion decreased.  The examiner noted that on shoulder elevation, it was decreased.  Shoulder abduction was also decreased.  There was some wrist extension and elbow flexion decrease but not as much as the findings of the above mentioned myatonia.  The diagnosis was sprain/strain of the musculature and the cervical vertebra.

An April 1996 VA X-ray study reflects that the Veteran had abnormal alignment of the posterior spinous process of C2 with respect to the remainder of the cervical spine, possibly representing a developmental anomaly unchanged when compared with the previous examination of April 1993.  There was no evidence of recent bony trauma and significant osteoarthritis.

An April 1996 computed tomography (CT) scan of the cervical spine showed normal vertebral segments with no evidence of deformity or fracture.  The spinal canal was of normal dimensions, and there was no evidence of an extrinsic soft tissue mass.  The diagnostic impression was a negative study.

A September 2000 VA examination report reflects that the Veteran primarily complained of pain localized to the neck; however he stated that it seemed to radiate throughout his body in various degrees of severity.  He reported an underlying "dull to numb" pain in the neck, and at times had "sharp, knife-like pains" during the course of the day, which might radiate down his back into his shoulders and legs.  He reported that he felt like he was weak in his shoulders due to his inability to participate in physical exercise, but did not give a history of specific muscle weakness.  The report reflects that the Veteran gave "no particular physiologic description of radicular pain into his arms."  He denied any bowel or bladder dysfunction.  He stated that he did not use pain medication on a regular basis, hot or cold packs, or stretching exercises. 

Upon clinical examination, the examiner noted that the Veteran's range of motion of the cervical spine was markedly restricted in flexion, extension, lateral rotation and lateral flexion bilaterally due to pain.  The Veteran reported tenderness to palpation over the cervical spine without any reproduction of pain with palpation over the back.  The examiner did not appreciate any paraspinal muscle spasm.  No atrophy or fasciculations were noted on any of the muscles of the upper or lower extremities.  Muscle strength was 5/5 in all major muscles of the upper extremities.  The Veteran described a decreased pin prick sensation on his upper extremities proximally.  Position sense was exquisite in the hands and the great toes.  Deep tendon reflexes were 2+ and symmetrical at the brachial radialis and biceps. They were 1+ and symmetrical at the triceps. The impression was chronic neck pain without evidence of radiculopathy or myelopathy.  The examiner noted that the Veteran was able to work in his current occupation as a corrections officer for the past six years and had not missed work due to his neck pain.  The examiner further noted that the Veteran's sensory loss was suggestive of an intramedullary pattern, however, there were no objective findings to support this. 

A September 2000 X-ray study of the cervical spine showed normal cervical lordosis.  The vertebral body heights were well maintained, the prevertebral soft tissues were unremarkable, there was normal alignment of the vertebral bodies, the facette joints were well demonstrated and parallel, and the odontoid process was unremarkable.  The diagnostic impression was minimal degenerative changes at C5-6 with minimal encroachment of the C5-6 left neuroforamina, with no change since the prior April 1996 study.

The Veteran reported that he lives alone and manages all of his household upkeep, attends to all his activities of daily living without assistance, drives (although his neck pain is aggravated by jolting movements of the car), and has not had to hire outside help for maintenance of his home. 

An October 2000 VA examination report reflects that the Veteran reported that when he drove, he turned his whole body to look to the side.  On examination, cervical flexion was to 10 degrees.  He would not bend any further due to bitter complaints of pain.  He had extension to 20 degrees, with pain in the last 10 degrees.  His right lateral bending was to 15 degrees and left lateral bending was to 10 degrees.  His right lateral rotation was to 20 degrees and left lateral rotation was to 15 degrees.  The last 10 degrees of rotation in both directions elicited pain. Muscle strength was full (5/5) in the flexors, extensors, lateral bending and rotating muscles.  The examiner indicated that there was no weakness in these muscles.  There was tenderness over the entire cervical spine, and paraspinal muscle tenderness, and the muscle appeared somewhat tense to palpation.  He had full strength in his shoulders, but complained of pain.  Reflexes were 2+ (normal) in both upper extremities.  Sensation in both upper extremities in the median ulnar and radial nerve distribution was essentially normal and intact.  Tinel's sign was essentially negative.  Moreover, sensation in both lower extremities was normal to pin prick and light touch.  The diagnoses were cervical spine osteoarthritis with possible degenerative disc pressing on the nerve roots, lumbosacral spine osteoarthritis and possible degenerative disc disease, lateral condylitis of the left elbow, and stiffness of the shoulders.  The examiner opined that the Veteran had marked limitation of motion of the cervical spine, and motion was limited due to severe pain.  A MRI scan was suggestive of bulging disc at the C5-6 level, encroaching on the exit foramina.  Although there was no neurological deficit in the arms, his shoulder and neck pain, restriction of movements, and fatigue are all related to his degenerated bulging disc at the C5-6 level.  Surgery was recommended.  The examiner suggested that driving was dangerous for him and others because of his serious neck problem.
 
A report of a November 2000 private MRI scan of the cervical spine reflects that the Veteran reported neck pain with some radiation into the upper extremities. There was some subtle relative narrowing of the intervertebral disc at C5-6, with some decreased signal seen, consistent with degenerative change.  The impression was degenerative disc disease (DDD) with disc space narrowing, and a focal posterior-central and right-paracentral disc protrusion at C5-C6.  There was some mild encroachment on the right neural foramen at that level.  The study was otherwise negative.  There was no disc herniation or evidence of canal or foraminal stenosis at any of the cervical vertebrae.  

A July 2004 VA examination report reflects that the Veteran reported that his neck pain is centrally located and radiates from there into the paraspinal muscles of his neck, upper back, and shoulders, and down the lateral aspect of both arms. He stated that he also has occasional numbness of the shoulders, arms, and fingertips, bilaterally. He stated that over the last four to five years, the severity and frequency of pain has worsened. He reported that occasionally he has been unable to work over the last few years. Over the past year, he reportedly missed one to two days for every two month period of time due to neck pain. He reported that he takes Advil six to eight tablets per day to control his symptoms. He reported that he occasionally wears a neck brace, but did not wear one on the day of the examination. He had no lower extremity symptoms. He reported one incapacitating episode every two month period, or six, in the last year. 

On clinical examination, the July 2004 examiner stated that the Veteran was cooperative but reluctant to move his cervical spine.  Flexion was to 10 degrees and extension to 10 degrees.  The Veteran refused to move more than that.  The Veteran was able to rotate 10 degrees bilaterally, and side bends to 10 degrees bilaterally. The examiner stated that the Veteran has "marked limitations of his cervical spine range of motion.  He complains of severe pain in his neck area when attempting to undergo range of motion.  The frequency and severity of his pain has increased over the last few years symptomatically.  This gives him a moderate amount of disability with regards to his neck."

A July 2007 VA primary care note reflects that the Veteran complained of low back pain since bending over about 6-8 weeks ago.  He denied numbness, tingling, leg dragging or weakness.  He thought it was his sciatica of the left side as this was similar to a previous episode in high school.  He denied any bowel or bladder dysfunction, saddle anesthesia, or radicular symptoms.

A May 2010 VA examination report reflects that the Veteran reported a poor grip related to his pain problems and described shooting pain down his arms which seems to involve the entire arm, not fitting a particular dermatomal pattern.  He complained of numbness described as a lack of sensation all over his body and constant pain in his entire body, not just the neck.  He reported that it takes him 30 minutes to get out of bed due to generalized pain. The Veteran reported a pins and needles sensation in a non-physiologic pattern over the joints of the upper and lower extremities.  It was noted that he had worked at a correctional facility for the past 16 years and had not missed any work due to chronic pain.  The examiner noted that the Veteran gives no history suggestive of a cervical radiculopathy and nothing to suggest myelopathy.  The Veteran's cervical spine range of motion in flexion, extension, lateral flexion and rotation was less than 10 degrees in all movements; however, the examiner noted that on observation such as those times in casual conversation and doing such activities as donning and doffing his shoes and socks, the Veteran obviously had more range of motion in his cervical spine than what he exhibited on formal examination.  There was normal muscle tone and bulk in the upper and lower extremities.  Rapid finger tapping and finger-to-nose is done well bilaterally.  

The Veteran complained of pain to light palpation over his cervical spine and the paraspinal muscles of his neck.  Upon clinical examination, there was normal muscle tone and bulk in the upper and lower extremities.  Muscle strength was 5/5 in all major muscles, to include grip, wrist extension, biceps, triceps, deltoids, infraspinatus muscles, iliopsoas, hip abductors and adductors, quadriceps, hamstrings, anterior tibialis, and gastrocnemius. The examiner noted that despite the Veteran's history of having reduced sensation all over his body, he was able to distinguish light touch along with pin in the upper and lower extremities. With regard to deep tendon reflexes, brachioradialis, biceps, triceps, knee and ankle jerks were all 2/4 and equal.  The examiner's impression was "musculoskeletal cervical neck pain without objective evidence of radiculopathy or myelopathy."  The examiner stated that it was at least as likely as not that his subjective neck pain was related to the injury he sustained on active duty, but the examiner said could not relate the Veteran's generalized pain complaints directly to his service-connected neck disability. The Veteran felt he had not been able to be involved in sports or pursue his planned career due to his pain issues.

A June 2011 VA examination report reflects that the Veteran reported that pain was constant at a baseline of 7/10, and increased with motion anywhere in the body. The Veteran reported no incapacitating episodes in the past year.  The report reflects that the Veteran did not take any treatment, and denied acute flare ups.  The Veteran initially stated that he had not missed any days recently from work, but then he stated that he has used a couple of sick days because of related "poorly defined complaints."  He had poorly defined pain which varied in character either as a constant dull ache or sharp shooting pain or bony pain depending upon the time of the day.  He is rather nonspecific about it.  Pain starts in the neck area, tends to spread to the rest of the arms, as well as the rest of the body with occasional stiffness.  The Veteran stated that he has occasional numbness all over the body as well as pins and needle sensation in arms, fingers, legs, and the trunk.  The examiner noted that the Veteran "is very comfortable at the time of the exam and does not appear to be in pain at the intensity described by him.  He also has unrestricted range of motion and is talking and interacting at the time of interview."  The examiner found that the Veteran's gait was normal with good arm swing; no ambulatory aids were being used.  No acute distress was noted.  The examiner found that on casual observation neck motions are unrestricted on exam.  Slight tenderness at lower neck area was noted, but no muscle spasm, guarding, or rigidity was noted. Forward flexion was 40 degrees, extension was 20-25 degrees, lateral flexion was 25 degrees, and lateral rotation was 70 degrees.  He was able to do repetitive motions without worsening pain, fatigability, lack of endurance or incoordination.  He was able to manage his activities of daily living and perform adequately at work. Upon examination, there was no motor deficit or sensory deficit noted on the upper extremities.  Motor was 5/5, deep tendon reflexes were 2+.  It was noted that a MRI showed mild degenerative disc disease with no cervical root impairment.  The assessment was musculoskeletal cervical neck pain without objective evidence of radiculopathy or myelopathy.  

On VA examination in July 2014, the examiner diagnosed cervical strain, degenerative arthritis of the spine, and IVDS.  The Veteran reported that attempting any form of physical activity could cause a flare to occur, resulting in increased pain and decreased function.  On examination, range of motion of the cervical spine was as follows:  forward flexion to 10 degrees, with objective evidence of pain at 5 degrees, extension to 30 degrees, with pain at 10 degrees, right and left lateral flexion to 15 degrees, and pain at 5 degrees, right lateral rotation to 40 degrees, with pain at 10 degrees, and left lateral rotation to 30 degrees, with pain at 10 degrees.  After repetitive-use testing, range of motion was as follows:  forward flexion to 10 degrees, extension to 30 degrees, right and left lateral flexion to 15 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 30 degrees.  He had no additional limitation of motion of the cervical spine following repetitive use testing.  He had functional loss of the cervical spine (neck) after the testing, specifically less movement than normal, weakened movement, excess fatigability, pain on movement, and lack of endurance.  

There was localized tenderness or pain to palpation for joints/soft tissue of the cervical spine (neck). There was no muscle spasm or guarding of the cervical spine resulting in abnormal gait or spinal contour.  There were muscle spasms and guarding of the cervical spine that did not result in abnormal gait or abnormal spinal contour.  On examination of the upper extremities, motor strength was 5/5 (full) throughout, and there was no muscle atrophy.  Deep tendon reflexes were 2+ (normal) throughout.  Sensory examination was normal in the shoulder area (C5), inner/outer forearm (C6/T1), and hand/fingers (C6-8).  The examiner indicated that the Veteran had radicular pain and other signs or symptoms due to radiculopathy, specifically mild constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, mild numbness, all of both upper extremities.  There was no ankylosis of the cervical spine.  He had no other neurologic abnormalities related to a cervical spine (neck) condition (such as bowel or bladder problems due to cervical myelopathy).  

The examiner indicated that the Veteran had IVDS and had incapacitating episodes having a total duration of at least one week but less than two weeks during the past two months.  Degenerative joint disease (arthritis) of the cervical spine was shown on imaging studies.  He had no vertebral fracture with loss of 50 percent or more of height.  There were no other significant diagnostic test findings.  He opined that the Veteran would be unable to perform a physically demanding job such as that of a US Soldier (i.e. running, crawling, climbing, lifting, twisting, carrying, etc.), but sedentary employment and less physically demanding jobs would not be affected.  The Veteran continued to work as a corrections officer at the Dayton Correctional Institute.  Pain, weakness, fatigability, or incoordination could significantly limit functional ability/range of motion during flare-ups, or when the joint was used repeatedly over a period of time.  He was unable to provide an opinion as to how much this could decrease range of motion and functional ability without resorting to mere speculation. 

A July 2014 nerve conduction study shows that the Veteran declined EMG testing.  The diagnostic impression after nerve conduction studies was right median neuropathy at the wrist, such as seen in carpal tunnel syndrome, normal nerve conduction studies of the left arm, with no electrophysiologic
evidence of a left median or ulnar neuropathy.  The examiner stated that he could not comment on the presence or absence of a right or left cervical
radiculopathy since the patient declined EMG testing.

On peripheral nerves examination in July 2014, the examiner noted that the Veteran had a long history of symptoms associated with his cervical spine disability.  The examiner noted that the Veteran had a diagnosis of sciatic neuropathy, diagnosed in October 1984, and cervical radiculopathy diagnosed in approximately 1987.  The Veteran has self-described symptoms of a sciatic peripheral neuropathy, and in addition he has a known cervical radiculopathy. The examiner stated that the cervical issue is by definition not a peripheral neuropathy but a radiculopathy.  The Veteran had symptoms in both upper extremities attributable to peripheral nerve conditions, mild constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  Mild symptoms were also noted in the lower extremities.  Muscle strength was full bilaterally in all extremities except for pinching of thumb to index finger, which was 4/5.  There was no muscle atrophy.  Deep tendon reflexes were 2+ (normal) throughout.  Sensory examination was normal bilaterally in the following areas:  shoulder area (C5), inner/outer forearm (C6/T1), hand/fingers (C6-8), thigh and knee (L2, L3, L4), lower leg/ankle (L4, L5, S1), and foot/toes (L5).  There were no trophic changes and the gait was normal.  Tests of the median nerve (Phalen's sign and Tinel's sign) were negative bilaterally, but the examiner also indicated that there was mild incomplete paralysis of the median nerve on the right.  The left median nerve was normal.  Tests of the following nerves were all normal bilaterally:  radial (musculospiral), ulnar, musculocutaneous, circumflex, long thoracic, upper radicular group (5th and 6th cervicals), middle radicular group, lower radicular group, and the sciatic nerve.  Other nerves of the lower extremities were also normal.  The Veteran underwent NCV testing demonstrating a mild right median neuropathy.  The Veteran declined EMG testing.

On VA examination in July 2014, the examiner opined that the condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that he had previously been diagnosed with a cervical radiculopathy.  As such this would cause symptoms extending into his upper extremities.  Symptoms could include tingling, numbness, constant pain, intermittent pain, loss of strength, etc.  An EMG performed in May 25, 1995 was interpreted as "normal." The examiner stated that an EMG is the most useful test for evaluating for radiculopathy, as it can localize lesions to a particular root level and can provide information on acuity of the disease process.  The goal of EMG is to find a pattern of spontaneous and/or chronic motor unit changes in a clear myotomal pattern.  It is also important to note the limitations of EMG.  EMG can only detect change in the motor nervous system; furthermore, it primarily detects damage to the axonal component of the nerve versus myelin.  Many early radiculopathies may have a primary sensory and demyelinating component, and these types of radiculopathies would not be detected with needle sampling. He cited relevant medical studies.  As EMG is only able to detect changes in the motor system, sensory changes are not able to be evaluated by this modality.  He noted that studies showed that dermatomal paresthesia or numbness developed in 80 percent of patients, and subjective weakness was less common than paresthesia, and that it was critical to remember that a normal study does not rule out the presence of cervical radiculopathy.  

The examiner stated that the Veteran had subjective findings of a cervical radiculopathy prior to his work related injury in 2002 as well as a negative EMG. Of note, the Veteran's initial injury was incurred nine years prior to the Veteran's EMG and as such would be considered a chronic condition at the time of EMG evaluation.  More recently (July 2014) the Veteran underwent NCV studies which demonstrated a right median neuropathy such as seen in carpal tunnel syndrome. The Veteran elected to decline undergoing the requested EMG studies which would diagnosis a cervical radiculopathy.  As such, it would be mere speculation in the absence of objective findings, to assign a firm clinical diagnosis of radiculopathy as the veteran has declined testing.

With regard to the question of whether the cervical spine disability was productive of diagnosable sciatic neuropathy or symptoms that were consistent with that disability, during the period prior to September 23, 2002, the examiner answered in the negative, noting the treatise evidence submitted by the Veteran's representative, showing that "Sciatic[a] occurs when there is pressure or damage to the sciatic nerve. This nerve starts in the lower spine and runs down the back of each leg."  The VA examiner stated that a cervical spine disability will not cause or be productive of a diagnosable sciatic neuropathy or symptoms consistent with that disability.  This is because the cervical nerves are located in the neck and control the upper extremities, and one would not experience a sciatic neuropathy from the cervical nerves. The corollary is also true, and sciatica would not cause a cervical radiculopathy or neuropathy.  The examiner concluded, stating that the orthopedic and neurological medical literature does not substantially support a cervical issue as being the causative factor in a sciatic issue.  

A November 2014 VA psychology note reflects that the Veteran left a job after holding it for over 20 years, and started a new line of work after retiring from the position (corrections) in which he worked for over 20 years.  He explained he had been working with all male inmates and the prison was changed to all female.  He stated he reported violations to his superiors.  However, his supervisors ignored his concerns, and he was now employed for a garage door company and worked in a production plant.  He worked seven days a week.  He reported constant neck pain since 1986.

A February 2015 VA medical record reflects that the Veteran's current problem list included cervical radiculopathy and paralysis of upper radicular nerves affecting all shoulder and elbow movements.

By a letter dated in September 2015, a private physician, D.B.M., M.D., J.D., an orthopedic surgeon and attorney, stated that he reviewed the Veteran's claims file and medical records, and interviewed the Veteran over the telephone.  He discussed relevant medical records and opined that the Veteran's service-connected cervical injuries were the direct cause of his present cervical symptoms as well as his upper extremity complaints.  He said his opinion was based on a high degree of medical certainty.  He noted that the Veteran worked as a correctional officer for 20 years, and retired in August 2014 as the head of the department.  Since then, he had been working for a company that makes garage and privacy doors, and had a sedentary job, supervising 18 people.  He said he did not miss any work in the 1990s.  He said his pain increased with activity, and he had difficulty turning his head.  He reported pain radiating from the cervical region toward the shoulder blades, shoulders, and both upper extremities.  The pain could be intense at times and can be associated with numbness in his arms and fingers.  He thought his thumbs were most symptomatic.  Dr. M. stated that the notation by R.T., D.C., was significant because he noted a 1+ left biceps reflex, while other reflexes in the upper extremities were normal, and that this reflex is partially innervated by the C6 nerve root.  He said that this was also the only level that had pathological findings on MRI scans.  He also referred to the findings of a 1995 MRI scan, showing disc protrusion at C5-C6, and said that such a disc compression would typically involve the C6 nerve root.

He noted that the Veteran's current disability rating did not take into account his constant cervical pain, the presence of muscle spasm, and the documented upper extremity radicular symptoms.  He said the Veteran's upper extremity symptoms worsened from 1994 to 2004, and that the Veteran told him he had numbness in his upper extremities, as well as cervical pain, for decades.  He opined that it was at least as likely as not that based on the findings of constant cervical pain that was unrelenting and continued to progress over the years, the presence of muscle spasm, and upper extremity radicular symptoms, and little relief from his constant cervical pain, that his IVDS was most closely described by the rating criteria "pronounced - little intermittent relief."  He opined that the Veteran's neurologic symptoms were persistent, and had never resolved.  He indicated that in the Veteran's case, the word "sciatica" would be equivalent to pressure on the C6 nerve root going to the upper cervical area.  He said that the equivalent of ankle jerks, as noted in the rating criteria of Diagnostic Code 5293, would be decreased reflexes.

With regard to bilateral upper extremity radiculopathy, he said he strongly disagreed with the July 2014 opinions by the VA examiner, noting that the examiner is an assistant in either a family medicine or internal medicine clinic, and asserted that the VA examiner's credibility was in question because he did not specialize in orthopedic medicine, unlike himself, and that his own opinion should thus carry more weight than that of the VA examiner.  He stated that the VA examiner entirely missed the point, and added that of course there is nothing in the orthopaedic or neurology literature that states that cervical radiculopathy can cause sciatica radiculopathy or vice versa, since this is such a basic fact of anatomy no physician would ever consider writing an article on the subject.  He stated that "sciatica" is a medical slang word that secondary to extensive long term usage has become synonymous with radicular symptoms located in the lower extremity without specific reference to the exact lumbar nerve roots involved.  He said there is no common term in medicine that is used to describe nerve irritation going to the upper extremities.  However, the effects of spinal compression on a nerve initiates a general process which causes spasm, pain, numbness and other symptoms comparable to the kinds of symptoms caused by the compression of the sciatic nerve; the specific part of the body which manifests these symptoms depends on which particular nerve has been compressed.  The equivalent to sciatica under the present VA rating system would utilize the terms upper or middle cervical radicular nerve roots.   

He opined that it is at least as likely as not that the Veteran's bilateral upper extremity radicular symptoms equate as being moderate in both upper extremities, noting that he has numbness as well as intermittent pain in both upper extremities that radiated from his cervical area into his shoulders, and then into his upper extremities as documented throughout his claims file.  He opined that the waxing and waning of the Veteran's symptoms from time to time was typical for many patients, and can be related to the effects of medication and the presence or absence of aggravating functional movement.

Residuals of a Neck Injury

As noted above, the Veteran's service-connected cervical spine disability may be rated under the former or revised rating criteria, whichever is more favorable, with the proviso that the revised criteria may not be applied prior to their effective date.

Currently, the Veteran has a combined disability rating of 40 percent for his cervical spine disability, with a 30 percent rating for orthopedic residuals, and a separate 20 percent rating for neurologic residuals.  

Considering the service-connected residuals of a neck injury under the old rating criteria, as in effect prior to September 26, 2003, limitation of motion of the cervical spine is rated 30 percent when severe.  38 C.F.R. § 4.71a, Code 5290 (1990 - 2002).  The Board finds that since the Veteran is already in receipt of the maximum 30 percent rating for his orthopedic residuals of a neck injury throughout this appeal, a higher rating is not warranted under this Diagnostic Code.  The Board has also considered whether any other alternate Diagnostic Codes as in effect prior to September 26, 2003, would provide a basis for an increased rating here.  The Board finds that throughout the rating period on appeal, a higher rating is also not warranted under the former Diagnostic Code 5287, as the evidence does not demonstrate that he ever had ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Code 5287 (1990 - 2002).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Board has considered whether the Veteran's range of motion is so limited by the factors noted in DeLuca so as to constitute unfavorable ankylosis, but finds that it does not, as motion of the cervical spine has been maintained throughout the rating period, even with consideration of pain.  

As the evidence fails to reveal any vertebral fracture, former Diagnostic Code 5285 is not for application.  There are no other code sections relevant to the cervical spine disability which would provide a higher evaluation for the orthopedic residuals under the former spine rating criteria. 

Since September 26, 2003, under the revised spine rating criteria, a higher rating in excess of 30 percent is also not warranted for the cervical spine disability, since unfavorable ankylosis of the entire cervical spine has not been shown, as required for a higher 40 percent rating.  Ratings under the revised criteria are warranted if the listed manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 26, 2003 to 2015).

A higher rating is also not warranted for IVDS on the basis of incapacitating episodes under the new criteria of Code 5293, effective September 23, 2002, and the new criteria of Code 5243, effective September 26, 2003, since the weight of the evidence does not demonstrate that the Veteran has had incapacitating episodes requiring bed rest prescribed by a physician with a frequency of at least four or six weeks over the course of a year.  See Note (1), 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board will now consider the cervical spine disability under the prior rating criteria of Diagnostic Code 5293, pertaining to IVDS.  This code provides that intervertebral disc syndrome will be rated 40 percent when severe, with recurring attacks and with intermittent relief; and 60 percent when pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1990-2002).

As noted above, in the April 2008 memorandum decision, the Court held that in determining the rating in excess of 30 percent prior to September 23, 2002, the Board should discuss whether the Veteran is entitled to separate ratings under both Diagnostic Codes 5290 and 5293 (1990).  For the reasons and bases discussed below, the Board finds that the Veteran is not entitled to separate ratings under both of these codes as that would constitute impermissible pyramiding, since both codes contemplate limitation of motion of the spine.  See 38 C.F.R. § 4.14; VAOPGCPREC 36-97.

In a precedent opinion dated December 12, 1997 (VAOPGCPREC 36-97), the General Counsel of VA noted that that Diagnostic Code 5293, codified at 38 C.F.R. § 4.71a, describes disability due to IVDS in terms of "symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc."  VA's General Counsel also noted that Dorland's Illustrated Medical Dictionary 1493, 1132 (28th ed. 1994), defines "sciatic" as "pertaining to or located near the sciatic nerve or vein," and "neuropathy" as a "functional disturbance or pathological change in the peripheral nervous system."  The clinical features of sciatic neuropathy include lower leg and hamstring weakness, flail foot, loss of ability to flex and extend the foot at the ankle, loss of flexion and extension of the toes, and loss of inversion  and eversion of the foot.  John Gilroy, M.D., Basic Neurology 370 (2d ed. 1990); Arthur K. Asbury, Diseases of the Peripheral Nervous System, in 2 Harrison's Principles of Internal Medicine 2377 (Kurt J. Isselbacher, M.D. et al. eds., 13th ed. 1994).  In addition, sciatica, which refers to pain radiating along the course of the sciatic nerve, most often down the buttock and posterior aspect of the leg to below the knee, may result in motor deficits. See The Merck Manual 1363, 1515-16 (16th ed. 1992).  The General Counsel stated that the above-referenced authorities indicated that a Veteran diagnosed with IVDS may suffer a loss of range of motion of the cervical, thoracic, or lumbar vertebrae as a result of pain in the hip or back associated with injury to the sciatic nerve, and that several Court decisions involving claimants diagnosed with IVDS indicate that the disability described in Diagnostic Code 5293 involves loss of range of motion.  

VA's General Counsel concluded that Diagnostic Code 5293 involves loss of range of motion and therefore that, pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 should be applied when a Veteran's disability is rated under this diagnostic code.  In evaluating a Veteran's disability under Diagnostic Code 5293 based upon symptomatology which includes limitation of motion, the rating schedule indicates that consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum rating available under a different diagnostic code. It was also noted that 38 C.F.R. § 4.14 states that the evaluation of the same disability or manifestation under various diagnoses is to be avoided.  See also VAOPGCPREC 23-97.  The Court has also indicated that the same symptomatology for a particular condition should not be evaluated under more than one diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  VA's General Counsel held that Diagnostic Code 5293 involves limitation of range of motion, and therefore, a Veteran could not be rated under Diagnostic Code 5293 for IVDS based upon limitation of motion, and also be rated under, for example, Diagnostic Code 5292 [pertaining to limitation of motion of the lumbar spine], because to do so would constitute evaluation of an identical manifestation of the same disability under two different diagnoses. 

Thus, as former Diagnostic Code 5290 (pertaining to limitation of motion of the cervical spine) and former Diagnostic Code 5293 are both based upon limitation of motion, the Veteran's cervical spine disability may not be rated under both Diagnostic Codes, because to do so would constitute evaluation of an identical manifestation of the same disability under two different diagnoses.  For these reasons the Board finds that the veteran is not entitled to a separate disability rating for limitation of motion of the cervical spine under Diagnostic Code 5290 (1990-2002).

In this case, the preponderance of the evidence shows that the Veteran's cervical spine disability is not manifested by sciatic neuropathy.  The evidence of record, both VA and private, demonstrates that the sciatic nerve begins in the low back area and runs down the lower extremities.  VA and private physicians have stated that the Veteran's disability is of the cervical spine, and thus, the sciatic nerve is not involved.  However, as noted by the Veteran's representative, Diagnostic Code 5293 lists symptoms that "compatible with" sciatic neuropathy.  

Considering the service-connected cervical spine disability under Diagnostic Code 5293 (1990-2002), the Board finds that throughout the rating period on appeal, the weight of the evidentiary record shows chronic neck pain and demonstrable muscle spasm in the cervical spine, tenderness to palpation, and disc protrusion at C5-6.  The evidence of record has been conflicting as to whether or not the Veteran has had degenerative disc disease with cervical radiculopathy throughout the rating period on appeal.  

In this regard, the evidence of record shows that the Veteran has generally had normal deep tendon reflexes and full muscle strength in the upper extremities, and a May 1995 EMG, performed to rule out cervical radiculopathy, was normal.  A July 1995 neurology opinion is to the effect that there was no evidence of disc disease, and an April 1996 CT scan of the cervical spine was normal.  However, the evidence also shows that the Veteran has fairly consistently reported decreased (though this has varied) sensation in the upper extremities, examiners have sometimes found decreased reflexes in the upper extremities, and a March 1995 MRI of the cervical spine showed a small broad-based predominantly right paracentral disc protrusion and/or hard disc at the C5-6 level.  An April 1996 VA examiner found that there was decrease in pinprick sensation along the paravertebral muscles of the neck, and a slight amount of loss of muscle tissue or tenderness in the area between C6-7 and T1. The examiner also noted that on testing for myatonia (lack of muscle tone), in the neck, the neck flexion and side flexion decreased.  A November 2000 private MRI scan of the cervical spine shows degenerative disc disease with disc space narrowing, and a focal posterior-central and right-paracentral disc protrusion at C5-C6.  The July 2014 examiner noted that a normal EMG does not rule out the presence of cervical radiculopathy in the early stages.  The weight of the competent and credible evidence shows that the Veteran has had cervical radiculopathy throughout the rating period on appeal, and Dr. M. has opined that the medical evidence since 1990 shows IVDS with constant cervical pain, muscle spasm, and upper extremity radicular symptoms, with little relief from his constant cervical pain.  The July 2014 VA neurological examiner noted that he had cervical radiculopathy, normal deep tendon reflexes, mild constant pain, moderate intermittent pain, and no muscle atrophy.  Sensation was normal.  Muscle strength was full bilaterally in all extremities except for pinching of thumb to index finger, which was 4/5.

In considering the severity of the Veteran's disability, the Board notes that the Veteran has frequently denied the use of medication to alleviate pain, has been able to maintain full-time employment (though not in his chosen profession) at a supervisory level, and has been able to continue with usual daily activities of life.  In evaluating the Veteran's disability, the Board has given the Veteran the benefit of the doubt under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015).

Dr. M. has indicated that the affected cervical disc for the Veteran is C-6.  He also opined that it is at least as likely as not that the Veteran's bilateral upper extremity radicular symptoms are moderate in both upper extremities, noting that he has numbness as well as intermittent pain in both upper extremities that radiated from his cervical area into his shoulders, and then into his upper extremities.  In contrast, the July 2014 VA neurological examiner indicated that tests of the following nerves were all normal bilaterally:  radial (musculospiral), ulnar, musculocutaneous, circumflex, long thoracic, upper radicular group (5th and 6th cervicals), middle radicular group, and lower radicular group.  The Veteran did not complete a scheduled EMG in July 2014.

The Board finds that the preponderance of the evidence does not substantiate all of the criteria for a higher evaluation of 60 percent under former Diagnostic Code 5293.  Although Dr. M. has opined that the cervical spine disability is best described as "pronounced" and persistent IVDS, the Board finds that the weight of the extensive evidence of record shows that the Veteran's IVDS symptoms have varied in severity over time, and he has had intermittent relief.  He has consistently reported that his cervical spine disability is worse with activity.  During the pendency of the appeal, some examiners have observed that he had nearly full range of motion of the cervical spine when he was not being formally examined, and that his reports of decreased sensation were in a nondermatomal distribution.  However, in considering all of the evidence, resolving reasonable doubt in the Veteran's favor, and applying 38 C.F.R. § 4.7, the Board finds that the evidence as a whole shows that he has had degenerative disc disease of the cervical spine with IVDS throughout the rating period on appeal, and that this disability more nearly approximates the criteria for a higher initial 60 percent rating, in light of the competent and probative medical evidence showing degenerative disc disease with IVDS and significant neurological findings appropriate to the site of the diseased disc (C-6), as well as significant limitation of motion of the cervical spine.  Thus, a higher 60 percent rating is assigned for this disability throughout the rating period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1990); 38 C.F.R. §§ 4.7, 4.40, 4.45 (1990-present).  

As a result of the instant decision, which awards a higher 60 percent rating for the cervical spine disability based in IVDS with neurological symptoms appropriate to the site of the diseased disc (C-6), the separate disability rating that was previously assigned (in a now vacated Board decision) based on neurological symptoms due to cervical radiculopathy, is no longer for application, as that would constitute rating the neurological symptoms twice under different Diagnostic Codes.  See 38 C.F.R. § 4.14; Esteban, supra.

In other words, throughout the rating period on appeal, a separate rating is not warranted for cervical radiculopathy of the upper extremities.  The Board had previously assigned a separate rating under Diagnostic Code 8510, pertaining to the upper radicular group (fifth and sixth cervicals), based on the Veteran's neck injury to the fifth and sixth cervical area. In light of the new 60 percent rating for IVDS, to grant an additional rating under another Diagnostic Code for the same cervical radicular symptoms considered when awarding the current rating under Diagnostic Code 5293 would be impermissible pyramiding.

Increased Rating for a Bilateral Shoulder Disability 

In the present case, the veteran is also service-connected for chronic stiffness of the left shoulder with limitation of motion (rated as 10 percent disabling), and chronic stiffness of the right shoulder with limitation of motion.  These disabilities were determined to be associated with his service-connected residuals of a neck injury.  The examiner opined that his shoulder condition impacted his ability to work in that he could not lift more than 40 pounds overhead.  Other activities of daily living, including walking, sitting, and standing were unaffected.

The Veteran contends that his service-connected bilateral shoulder disability is more disabling than currently evaluated.  The RO has rated each shoulder disability as 10 percent disabling under Diagnostic Codes 5201-5203.

On VA examination in March 2012, the examiner diagnosed bilateral rotator cuff syndrome; several tests for this condition were positive.  The examiner noted that this condition was a progression of his original service-connected disability.  His right hand was noted to be his dominant hand.  A March 2012 X-ray study showed that both shoulders were normal.  

VA outpatient treatment records show that he was treated in February 2015 for a right shoulder injury at work.  The differential diagnosis was rotator cuff injury versus tendon injury.

Following a careful review of the record, the Board finds that ratings in excess of 10 percent are not warranted for the bilateral shoulder disabilities.  The Veteran has not demonstrated limitation of the right or left arm to shoulder level to warrant a higher evaluation under Diagnostic Code 5201.  On the contrary, during VA examination in March 2012, the right shoulder disability was manifested by, at worst, forward flexion limited to 170 degrees, with pain at 150 degrees, and abduction limited to 160 degrees, with pain at 150 degrees.  The left shoulder disability was manifested by, at worst, forward flexion limited to 170 degrees, with pain at 160 degrees, and abduction limited to 165 degrees, with pain at 150 degrees.  After repetitive use testing, forward flexion of the right shoulder was 160 degrees, and abduction was unchanged.  Forward flexion of the left shoulder was 165 degrees, and abduction was 160 degrees.  The examiner noted that there was less movement, weakened movement, and pain on movement in both shoulders after repetitive use testing.  Thus, the objective evidence does not show limitation of either arm to shoulder level, and a higher 20 percent rating is not warranted pursuant to Diagnostic Code 5201.  38 C.F.R. § 4.71a. 

Nor does the evidence otherwise support a higher rating under any other diagnostic code. There is no evidence of malunion of the humerus, nonunion or dislocation of the clavicle or scapula, ankylosis, or moderately severe muscle damage during the period on appeal.  On the contrary, the March 2012 VA examiner noted full muscle strength in both shoulders right shoulder in abduction and flexion, and explicitly noted that there was no ankylosis of the shoulder or other impairment of the acromioclavicular joint, clavicle, or scapula.  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5203, 5301.

Concerning Diagnostic Code 5202 which considers infrequent episodes of recurrent dislocation of the scapulohumeral joint with guarding of movement at shoulder level, the Board does not find a higher rating is warranted under this Code, as the evidence does not demonstrate recurrent dislocation.  See March 2012 VA examination.

As the preponderance of the evidence is against the Veteran's claim for increased ratings for this bilateral shoulder disabilities, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating for Hearing Loss

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

On audiological evaluation in September 2007, the Veteran complained of bilateral hearing loss, left greater than right.  After audiometric testing, the examiner indicated that there was a functional component to the Veteran's hearing loss.  

Similarly, on VA audiological consult in July 2009, the examiner indicated that there was a functional component to the Veteran's reported hearing loss. Intertest consistency was poor, and the diagnostic assessment was functional, non-organic hearing loss, bilaterally.  The examiner stated that the Veteran's results were similar to test results obtained in November 2007.  He was informed of the inconsistent results, and advised that this clinic was not able to provide any type of amplification until reliable results are obtained.  The examiner indicated that the findings were not to be used for compensation and pension purposes.

On audiological compensation examination in October 2010, prior to the instant appeal, audiometric testing revealed right ear decibel thresholds of 25, 40, 45 and 45, and left ear decibel thresholds of 25, 25, 50 and 65 at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The speech recognition score using the Maryland CNC word list was 88 percent in the right ear and 84 percent in the left ear.  The examiner noted the Veteran's report of difficulty hearing at work.

The findings on the Veteran's audiometric study in October 2010 correlate to a designation of level II hearing in the right ear and level II hearing in the left ear, using Table VI.  Table VII of § 4.85 provides for a 0 percent (noncompensable) evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated.

During the pendency of this appeal, the Veteran underwent a VA compensation audiological examination in April 2012.  He complained of difficulty hearing conversation.  Audiometric testing was performed, and the examiner stated that the test results were not valid for rating purposes, and were not indicative of organic hearing loss.  The examiner stated that the results were inconsistent.  The speech reception threshold was 15 decibels in the left ear and 25 decibels in the right ear, and these thresholds were not in agreement with the pure tone average.  He was reinstructed, and the same results were obtained.  The speech discrimination score (Maryland CNC word list) was 98 percent in the right ear and 100 percent in the left ear.  The examiner stated that she was unable to state the type of hearing loss, if present, due to the Veteran's inconsistent responses.  The Veteran responded to speech at 15-25 decibel range without difficulty under inserted earphones, which was not consistent with the pure tone thresholds obtained.

The Board points out that three different examinations were conducted by different examiners and each came to the same conclusion, that the Veteran's results were unreliable and too inconsistent for rating purposes. 

The April 2012 VA compensation examination in this case was ordered in conjunction with a claim for an increased rating and was necessary to properly adjudicate the Veteran's case.  The Board notes it is unclear whether the VA audiological test results were unreliable due to the behavior of the Veteran in not cooperating with the tests, and the Veteran's cooperation is crucial to the fair and thorough adjudication of this claim.  Nonetheless, the fact remains that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than a noncompensable evaluation during the appeal period because there are no competent or reliable records upon which the Board may base an increase.  A new VA examination is not warranted because the Veteran has been afforded an examination and has not produced reliable results. There is no indication that an additional VA examination would produce a report that would be consistent and reliable.

The Board notes that the Veteran has argued that his hearing loss is 
more severe than is reflected by his noncompensable evaluation.  However, although the Veteran, as a layperson, is competent to attest to the presence of symptoms of hearing loss, he is not able to provide competent evidence as to the measured level of his hearing loss to support a higher disability rating, as such matter requires audiometric testing.  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, supra.  Accordingly, entitlement to a compensable rating for bilateral hearing loss is denied.

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447   (2007).  In this case, the VA examiner noted that the Veteran reported difficulty hearing conversations.  The Board finds that such functional impairment, in addition to the Veteran's other reports, has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of a compensable evaluation. 

In sum, the Board finds that for these reasons and bases, the preponderance of the evidence is against a higher compensable rating for bilateral hearing loss, throughout the rating period on appeal. 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak, supra. The evidence reflects that the VA examiner considered the Veteran's reports that his hearing loss affected his ability to hear conversations. The Board finds that referral for extraschedular evaluation is not indicated by the evidence. 

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable disability rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Evaluation

The Board has also considered whether the Veteran's cervical spine and shoulder disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability. See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 reasonably describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on more severe limitation of motion, ankylosis, incapacitating episodes and additional neurological impairment.  In this regard, for musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). Thus, the Board finds his cervical spine and shoulder disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Although the Veteran complains of pain and numbness of the upper extremities, the Veteran is able to walk a couple of miles without the use of assistance devices, is able to don and doff shoes and socks without difficulty, is able to work full time, is able to drive, is able to handle usual daily activities, does not take prescription medication for pain, does not use hot or cold treatment for pain or other symptoms.  As noted by the Court in its 2008 memorandum decision, the evidence of record suggests that the Veteran's cervical spine disability has interfered with his employment.  The Veteran stated in 2004 that he had missed approximately 1-2 days for every 2 month period in the previous year.  He stated in 2010 that he has not missed work due to chronic pain.  He stated in the 2011 that he had taken a couple of sick days because of related poorly defined complaints.  Nonetheless, he held the same job for 20 years, and retired for reasons unrelated to his cervical spine disability.  He obtained another job and works at a more than full-time job in a supervisory position.  The Board notes that in providing a Veteran with a compensable evaluation, VA has acknowledged that the Veteran's disability may interfere with employment. The Board finds that the Veteran is adequately compensated under the rating criteria, and the evidence does not reflect such an exceptional disability picture so as to render the schedular criteria as inadequate.  Thus, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot.  See Thun, supra. 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  The record is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation.  To the contrary, as discussed above, the record reflects that the Veteran is employed and is able to perform adequately at work.  Moreover, the Veteran has not alleged that he is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities. 


ORDER

Throughout the rating period on appeal, entitlement to an initial 60 percent disability rating, and no higher, for degenerative disc disease with IVDS (residuals of a neck injury), is granted, subject to the applicable laws governing the award of monetary benefits. 

Throughout the rating period on appeal, entitlement to a separate compensable rating for cervical radiculopathy of the upper extremities is denied.

Throughout the rating period on appeal, a rating in excess of 10 percent for the service-connected right shoulder disability is denied.

Throughout the rating period on appeal, a rating in excess of 10 percent for the service-connected left shoulder disability is denied.

Throughout the rating period on appeal, a rating in excess of 0 percent for the service-connected bilateral hearing loss is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


